DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group II, with species of TNFRSF member which is CD137 and species of second membrane protein which is PD-L1, in the reply filed on 3/30/22 is acknowledged.  The amendment filed 3/30/22 limited the claims to the elected invention and species.  The restriction requirement is made final.
	

Claim Interpretation
Claim 47 is being interpreted as meaning that for the claimed bispecific antibody, the first VH has the sequence of SEQ ID NO:129 and the second VH has the sequence of SEQ ID NO:212, and that there are no amino acid substitutions permitted therein, unlike for claim 21.

Sequence Requirements
	When a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Drawings.  See MPEP § 2422.02.  In the instant application, a sequence identifier must be used for the sequences appearing in Figures 1A-E, 2B-G, 3A-D, 42 and 43.
Appropriate correction is required. 
	

	According to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  Claims 43 and 45 recite amino acid sequences, but must instead refer to appropriate SEQ ID NO:. Also, the specification, the sequences on pages 121-125, 137-139 and 140-142 and in Tables 5 and 7 must be referred to by SEQ ID NO: consistent with the CRF and Sequence Listing. It appears these sequences are present in the Sequence Listing, although the Examiner could not confirm this.  If they are not, then this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 and correction is required in response to this Office action.


	The size of the text file set forth in the amendment to the specification filed 3/22/19 lists the incorrect text file name. Refer to the Electronic Acknowledgement Receipt of 3/22/19 for the name of the Sequence Listing.

    PNG
    media_image1.png
    100
    531
    media_image1.png
    Greyscale


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it does not include the identity of the chemical compound, i.e., a bispecific antibody comprising an antigen binding site that binds the extracellular domain of CD137.  Correction is required.  See MPEP § 608.01(b).

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BISPECIFIC BINDING MOLECULES THAT BINDS CD137.

Specification
The disclosure is objected to because of the following informalities: p. 71, line 19, p. 156, line 2, and p. 159, line 26, there are two periods. 
Appropriate correction is required.

Drawings
The drawings are objected to because the lettering in Figs. 11, 12, 16-18, 20-25, 27, 28C, 29-32 is too small to be legible.  Also, according to the Brief Description of Fig. 2A (p. 111, line 10), it appears this figure should be the encoding nucleic acid sequence. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 24 is objected to because of the following informalities: in line 2, “consist” should be either “consists”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 requires that the bispecific antibody of claim 21 comprise one antigen binding site for CD137; however, the bispecific antibody of claim 21 already comprises ”the first antigen binding site that can bind the extracellular part of CD137….”  Therefore, claim 27 does not add any further limitation to claim 21.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 38 is drawn to a composition or kit comprising one (or more) antibodies of claim 21. The composition of the claim is only required to comprise one antibody, which does not distinguish it by further limitation from the antibody of claim 21. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 31, 38, 43, 45, 46, and dependent claims 24, 27, 29-32 and 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite because it recites “with 0, 1, 2, or 3 conservative amino acid substitutions”, however, it is unclear if this refers to substitutions in each complementarity determining region (CDR) or in SEQ ID NO:129 (or 212). 
In claim 31, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 31 recites the broad recitation “said zone is a cluster, domain, microdomain or compartment on the cell membrane”, and the claim also recites preferably an immunological synapse which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 38 is indefinite because it is drawn to a composition or kit comprising one (or more) antibodies of claim 21.  A composition must comprise more than one thing (see MPEP § 2106.03). In order for a composition to be considered as one of the categories of statutory subject matter, it must be a combination of two or more substances (e.g., Digitech, 758 F.3d at 1348-49, 111 USPQ2d at 1719). The composition of the claim is only required to comprise one antibody.
Claim 43, similar to claim 21, is indefinite because it is unclear where the 0-10 amino acid changes may be. That is, are they limited to each set of 3 sequences, to the single set of 6 sequences, to each of the 6 sequences, or to the antibody, functional part, derivative and/or analogue? As a result, the metes and bounds of the claim cannot be determined.
Claim 45 is indefinite because it is unclear if it is intended that the sequence(s) are still subject to the inclusion of up to 3 conservative amino acid substitutions.
	Claim 46 is indefinite because it is drawn to a first and second heavy chain variable regions that are at least 90% identical to the first and second heavy chain variable regions of claim 45; however, the full first and second heavy chain variable regions of claim 45 are not fully defined, but only defined by 3 discrete sequences comprised therein.  Because one does not know what other sequence the heavy chain variable regions comprise, one cannot determine what is encompassed by 90% identity thereto.  As a result, the metes and bounds of the claim cannot be determined.
	Further, claim 46 is also indefinite because it is unclear if the 90% identity refers to the combined first and second VH, so that the up to 10% difference could all be in one VH or unevenly distributed between the two, or if each of the first and separately each of the second VH share at least 90% identity.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 22, 24, 27, 29-32, 34-38, 43 and 45-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a bispecific antibody comprising a first antigen-binding site that binds the extracellular part of CD137 and comprises a VH comprising the CDRs of SEQ ID NO:129 and a VL comprising the CDRs of human VK1-39 light chain (see WO2009/157771) and a second antigen-binding site that binds PD-L1 and comprises a VH comprising the CDRs of SEQ ID NO:212 and a VL comprising the CDRs of the same VL as for the CD137-bidning site, does not reasonably provide enablement for wherein only a single VH with CDR1-3 are recited or wherein there are unspecified conservative or other amino acid substitutions within CDR1-3 of the VH or VL. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The claims are drawn to a bispecific antibody comprising a first antigen-binding site that binds the extracellular part of CD137 and comprises a heavy chain variable region (VH) comprising the CDRs of SEQ ID NO:129 with up to 3 conservative amino acid substitutions, and a second first antigen binding site that binds PD-L1 and comprises a VH comprising the CDRs of SEQ ID NO:212 with up to 3 conservative amino acid substitutions (claim 21). There is no requirement for a light chain variable region, no limitation as to any framework regions. It is unclear if the amino acid substitutions occur in the VH CDRs or throughout the VH (see the rejection under 35 USC 112(b) above). There is no limitation as to what the second antigen-binding site binds, although SEQ ID NO:212, from which the CDRs of the second antigen-binding site come, is the VH sequence of a PD-L1-binding antibody (e.g., Fig. 3B).  Claim 43 is drawn to an antibody or “function part, derivative and/or analogue thereof,” that can bind CD137 and PD-L1 and comprises two sets of sequences which are identified in claim 45 as specified VH CDR1-3 sequences, with up to 10 amino acid insertions, deletions and/or substitutions. Claim 46 is drawn to a bispecific antibody with no function and the only structural limitation is that is comprise a first and second VH that are at least 90% identical to the first and second VH of claim 45, in which the first and second VH are defined only be CDR1-3.
The specification on p. 120, first paragraph, states that the antigen-binding site designated by “MFXXXX” has a VH and VL, unless otherwise indicated. None of the claims specifies a VL. There is no disclosure of a single domain antigen-binding site, e.g., VHH or Nanobody®.  All disclosed antibodies were either in a Fab or IgG format (e.g., Examples 2 and 3). A single VL used in these formats was that of human VK1-39 light chain (see WO2009/157771, and p. 126, lines 13-19 of the instant specification).  However, there has been no incorporation of reference for that and no identification of a SEQ ID NO: of that light chain. There is no reasonable expectation that the disclosed VHs would form a functional binding site without a VL or with a VL different than the one used for production and screening of functional antibodies.  This is supported by the prior art, in which it has been shown that mixing the heavy chain of an antibody to p-azobenzoate from one rabbit with the light chain of an antibody to the same compound but from a different rabbit produced low activity antibodies.  It is concluded (RS Nezlin, Biochemistry of Antibodies, 1970, p. 160), "Thus, to restore activity it is not sufficient that the two chains are combined. It is also necessary that the two chains possess a certain specificity if the antigen-binding capacity is to be restored." Later, Kranz et al. (Proc. Natl. Acad. Sci., USA, 78(9):5807 -5811, 1981) showed that in mixing heavy and light chains from six monoclonal anti-fluorescyl antibodies, heterologous heavy and light chain mixtures did not form anti-fluorescyl active sites (p. 5809, col. 1, first part of second paragraph).  In another experiment (supra, p. 5809, col. 1, third paragraph), “Of the 30 possible heterologous H and L chain combinations, 13 did not reassociate within detectable limits…, 13 reassociated but with less affinity than the homologous association,.. and 4 associated with greater affinity than the homologous reassociation….”  The specification discloses a single universal-type human VL that can functionally pair with the disclosed VH to produce an antigen-binding site able to bind a particular antigen.  This VL was used in conjunction with screening for compatible VHs. The selection was dependent on phage Fab libraries from lymphoid tissue of immunized mice (MeMo®, p. 126, lines 13-19), i.e., those mice having the human VK1-39 light chain, such that cDNA encoding the pool of VH domains was amplified and the resulting products were cloned into a phagemid vector with the light chain the same for every antibody encoded by the vector (p. 129).  Subsequent screening was used to further select desirable antigen-specific Fabs (pp. 130-132). Again, these Fabs were selected on the basis the ability of the VH being able to form a functional antigen-binding site with the desired specificity with the single particular VL.
Claim 21 recites that the two VHs comprise CDRs, without specifying where or what those CDRs are.  In a review by Dondelinger et al. (Front. Immunol. 9:2278, 16 Oct. 2018, doi.org/10.3389/fimmu.2018.02278), the complexity of identifying CDRs is discussed (paragraph bridging pp. 7-8):
CDRs are commonly considered as structured loops that are involved in antigen binding and exhibiting a hyper-variable amino acid composition. However, defining a CDR based on antibody amino acid sequences can be complicated. Indeed, the different numbering schemes presented in this review utilize different definitions of CDR lengths. In addition, as shown earlier, the Kabat (and IMGT) CDR definitions are based on sequence alignments while the Chothia CDR definition better reflects the loop structure in antibodies' 3D architecture. This lack of agreement in defining precisely the CDR lengths and positions is somehow unexpected since these regions were shown to be responsible for the antigen-binding activity already a long time ago (16).

Dondeligner also discusses residues involved in antigen binding, saying (paragraph bridging cols. 1-2 of p. 9):
It is now well-established and documented that non-CDRs residues may play an important role in the binding affinity of the antibody to its antigen (73), either by making direct contact with the antigen (4, 61), by affecting the stability or flexibility of the antibody or its antigen-binding loops (74), or by structuring the CDR loop itself (75). Indeed, the residues from the framework regions can modulate the conformation of CDRs and therefore affect the binding affinity. These residues … included amino acids located in the framework regions just in the vicinity of the CDR loops (75). Finally, non-CDR residues that influence the light and heavy chain variable domain packing and orientation are also critical for the antigen-binding affinity…”

For an antibody, it is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework (FR) sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. The elected CD137 antigen-binding site is defined by having a VH comprising the CDRs of SEQ ID NO:129, and the second antigen-binding site, which binds PD-L1 as elected, has a VH of SEQ ID NO:212, both of which may have up to 3 “conservative” amino acid substitutions in the CDRs.  As discussed above, there is no limitation related to a VL.  SEQ ID NO:129 is 123 amino acids long. Instant claim 45 defines CD137 VH CDR1-3 that are 7, 16 and 14 amino acids long, respectively, making up about 70% of the VH. There is no limitation related to the non-CDR regions and claim 21 does not define the CDRs explicitly.  Claim 43 permits up to 10 changes in what is elsewhere identified as VH CDR1-3 of the CD137 and PD-L1 antigen-binding site, but also includes derivatives and analogues, for which it appears may be a derivative or analogue of the antibody comprising said sequences and, therefore, have an unknown structural relationship to those sequences as a derivative or analogue thereof. Claim 46 requires only that a bispecific antibody comprise a first and second VH at least 90% identical to the first and second VH binding CD137 and PD-L1, respectively, comprising VH CDR1-3 set forth in claim 45. Claim 46 encompasses up to 10% changed amino acids (substituted, deleted or added) compared to those VHs, of which only the CDRs are defined.  The changes may be in CDRs and/or FRs (e.g., all of VH CDR1 or most of CDR3 could be changed).  It has been shown in the prior art that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Chen et al. (EMBO J. 14 (12): 2784-2794, 1995), which teaches that the substitution of a single amino acid in CDR-H2 of an antibody can totally ablate antigen binding and that the same substitution in closely related antibodies can have opposite effects on binding (e.g., see entire document, including Figure 1). The authors compared the effects of identical substitutions in related anti-phosphocholine antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other. While other amino acid changes in antibodies produced only small or insignificant changes in binding affinity, the complexity of antigen binding and affinity by antibodies is high. Even though there are some publications which acknowledge that CDRH3 (VH CDR3) is important, the conformations of other CDRs as well as framework residues (FRs) influence binding. There is no information in the specification about which amino acids of the CDRs and/or FRs are necessary and/or sufficient for CD137 or PD-L1 binding. Lamminmaki et al. (J. Biol. Chem. 276:36687, 2001) showed with the crystallographic structure of an anti-estradiol antibody complex that although CDRH3 played a predominant role in antibody binding, all CDRs in the light chain made direct contact with the antigen (p. 36693, col. 2, first two paragraphs). MacCallum et al. (J. Mol. Biol 262:732, 1996) analyzed a variety of antibodies for their interaction with their antigen and found that although CDR3 of the VH dominated the interaction, a number of residues outside the CDRs make antigen contact and residues in the CDR which do not contact antigen are important for backbone conformations (e.g., p. 733, section beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2). 
There are about 200 possible VH sequences assuming 3 conservative amino acid substitutions in each of CDR1-3 of SEQ ID NO:129 or 212, and assuming each amino acid has on average 3 conservative amino acids for substitution. Table 7 shows CD137 VH CDR3 sequences that function in a bispecific CD137xPD-L1 antibody, and one can see there is great variety among the sequences, as there is between CDR1 and 2 sequences of different Fabs (Fig. 3B). While conservative amino acid substitutions might be considered similar, it is clear from Rudinger (Peptide Hormones, 1976, pp. 2-7) that even amino acids from the same group are not identical, for example, in the amino acids with acidic side chains aspartate has stronger acidic properties than glutamate, and among the basic amino acid arginine is a stronger base than lysine (p. 2, first paragraph). These differences can potentially affect three-dimensional antibody structure and, therefore, affinity for an antigen (see also Chen et al. discussed above). Further, the recitation of only CDRs in the claims completely ignores the sequence of framework regions (FR). There is no reasonable expectation that an antibody comprising a substituted CDRH3 or other CDRs or partially or fully deleted FR, for example, would bind CD137 or PD-L1, or bind with reasonable specificity and/or affinity to be used (e.g., Fig. 21 shows antibodies which were able to induce cytokine release). The specification does not provide guidance or direction about which substitutions within CDRs or which changes throughout the variable region could be made with a reasonable expectation of successfully maintaining the necessary antibody specificity and function to be used. 
Therefore, for the reasons discussed above, including the breadth of the claims as they relate to limited structural requirements in combination with antigen binding function, the support by the prior art of the complexity and unpredictability of antigen binding as it relates to antibody variable regions, the lack of working examples of any modified variable domains or VH/VL shuffling between antibodies that can function within the context of the claimed antibodies or antibody fragments, the lack of disclosure of any single domain antibody meeting the claim limitations, and the lack of guidance for or direction about which modifications and/or substitutions would reasonably be expected to produce a functional antibody or fragment thereof, it would require undue experimentation to make and use the claimed invention.
	
It is noted that if claim 21 is amended to specify that the second antigen-binding site binds PD-L1, claims 34 and 35 would not be further limiting.



Claims 21, 22, 24, 27, 29-32, 34-38, 43 and 45-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a bispecific antibody comprising a first antigen binding site that binds the extracellular part of CD137 and comprises a heavy chain variable region (VH) comprising the CDRs of SEQ ID NO:129 with up to 3 conservative amino acid substitutions, and a second first antigen binding site that binds PD-L1 and comprises a VH comprising the CDRs of SEQ ID NO:212 with up to 3 conservative amino acid substitutions. There is no requirement for a light chain variable region, no limitation as to any framework regions and no limitation as to where in the VH the amino acid substitutions may be, with the possible exception of claim 21 (see rejection under 35 USC 112(b) above). There is no limitation as to what the second antigen-binding site binds, although SEQ ID NO:212 from which the CDRs of the second antigen-binding site come is the VH sequence of a PD-L1-binding antibody (e.g., Fig. 3B). Claim 43 is drawn to an antibody or “functional part, derivative and/or analogue thereof,” that can bind CD137 and PD-L1 and comprises two sets of sequences which are identified in claim 45 as specified VH CDR1-3 sequences, with up to 10 amino acid insertions, deletions and/or substitutions. Claim 45 includes derivatives and analogues, which appear to be a derivative or analogue of the antibody comprising said sequences and, therefore, have an unknown structural relationship to those sequences as a derivative or analogue thereof.  Claim 46 is drawn to a bispecific antibody with no function and the only structural limitation is that is comprise a first and second VH that are at least 90% identical to the first and second VH of SEQ ID NO:45.
None of the claims specifies a VL. Claims 21, 24, 27, 29-32, 34-38, 43, 45 and 46 encompass VH sequences with amino acid substitutions within at least the CDRs. The specification discloses only particular CD137-binding Fab antibodies and particular PD-L1 Fab antibodies (Fig. 3A-3B).  The CD137 antibody VH of SEQ ID NO:129 is 123 amino acids, while the PD-L1 antibody VH of SEQ ID NO:212 is 122 amino acids. Therefore, a sequence 90% identical thereto has up to about 12 amino acids that are different (claim 46, e.g., substituted, added or deleted) than the parent sequence.  A sequence in which there are up to 3 amino acid substitutions in each VH CDR has up to 9 amino acid substitutions (claim 21). Because VH CDRs range from about 7-16 amino acids, this means, for example, all or most of a CDRs could be deleted in a VH (claim 46) or that ½ to 1/5 of amino acids in a CDR could be changed (claim 21). There is no disclosure of antibodies in which a VH is paired with a VL other than human VK1-39 light chain (see WO2009/157771, and p. 126, lines 13-19 of the instant specification). There is no disclosure of a single domain antigen-binding site, e.g., VHH or Nanobody®.  All disclosed antibodies were either in a Fab or IgG format (e.g., Examples 2 and 3). 
The specification has described a limited number of antibodies meeting the functional limitations of the claims. MacCallum et al. (J. Mol. Biol 262:732, 1996) analyzed a variety of antibodies for their interaction with their antigen and found that although VH CDR3 dominated the interaction, several amino acids in VL CDR3 and at least one in each of the other CDRs contact the antigen, with a number of residues outside the CDRs making antigen contact and residues in the CDRs which do not contact antigen being important for backbone conformations (e.g., p. 733, section beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2). There is no description in the specification of which amino acids are necessary and what amino acid contexts are permissible for binding the recited antigen. 
The Written Description Guidelines for Examination of Patent Applications (MPEP § 2163) indicates, "The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus." [See MPEP § 2163(II)(A)(3)(a)(ii)] The genus of CD137 and PD-L1 antigen-binding domains represented by the claims is highly variant in terms of VH sequences and inclusive of a vast number of structural variants for most claims because a significant number of structural differences between genus members is permitted, absence of FR disclosure, inclusion of variation for some claims (e.g., 90% sequence identity with a disclosed VH), and the absence of a limitation for with which VL the VH is paired. Each disclosed antibody has a particular set of VH and VL.  There is no common structure disclosed that is responsible for the functional properties required by the claimed antibodies. For example, the CD137 VH sequences of SEQ ID NO:129 and 130 (MF6797 and MF6798, respectively) are only 31% identical. The skilled artisan cannot readily envision a representative number of species to support the genus. The required sequence similarity in the instant claims is not enough to describe either a CD137 or PD-L1 antigen-binding site. Applicant has not disclosed relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus for which no VL is specified and for which the VH may comprise CDRs other than those of SEQ ID NO:129 or 212. Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required. A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
It is stated in AbbVie Deustschland GmbH v. Janssen Biotechnology, Ltd., 111 USPQ 1780, 1789 (759 F.3d 1285, 1298), (Fed. Cir. 2014) discussing Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."  Again in AbbVie at 1788, reiterating Enzo Biochem., Inc., 323 F.3d at 964, “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date…” This has not been done for the bispecific antibodies as claimed. For claim 21 there is no function for the second antigen-binding region.  For all claims there is no structure for the VL required to make a functional antigen-binding site. There is no description of which amino acids within CDRs (or FRs) may be changed and how they may be changed while maintaining any required antigen-binding.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception of the bispecific antibodies with the paired VH and VL sequences referred to above or with the specific sets of CDR1-3 of the VH and VL together, the skilled artisan cannot envision the detailed chemical structure of the encompassed antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The antibody itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Therefore, only a bispecific antibody comprising a CD137-binding site comprising a VH of SEQ ID NO:129 or CDR1-3 thereof and a VL of human VK1-39 as specified in WO2009/157771 or CDR1-3 thereof, and a PD-L1-binding site comprising a VH of SEQ ID NO:212 or CDR1-3 thereof and the same VL or CDR1-3 thereof as above, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112(a).  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/123650 A2 (cited in the IDS filed 7/30/20).
WO 2017/123650 teaches a bispecific antibody that binds PD-L1 and 4-1BB and comprises an Fc domain.  The Fc domain is a “functional part” of an antibody that binds 4-1BB and PD-L1, regardless of the sequences comprised by the antigen-binding sites. The Fc region may be modified to enhance FcRn binding, can mediate antibody-dependent cellular cytotoxicity and induce dimerization ([0080]-[0082]).  In [0004] it is noted that another name for 4-1BB is CD137. Given its broadest reasonable interpretation, a functional part of the antibody does not have to comprise the recited amino acid sequences of the antibody and does not even need to have antigen-binding function.  This prior art antibody can also be considered a derivative of the antibody, and as such does not have to comprise the amino acid sequences that the antibody comprises.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vereb, G., et al. 2003 Proc. Natl. Acad. Sci. 100.14: 8053- 8058 (NPL59, cited in the IDS filed 7/30/20) is a review that discusses “zones” on cell membranes, as well as the clusters, domains and compartmentalizations that make up these zones.
ClinicalTrials.gov Study NCT02179918(v25), A Study Of 4-1BB Agonist PF-05082566 Plus PD-1 Inhibitor MK-3475 In Patients With Solid Tumors,(May 2, 2016; Retrieved from <URL:https://clinicaltrials.gov/ct2/history/NCT02179918?V_25=View#StudyPageTop>) teaches the clinical use of a monoclonal 4-1BB agonist antibody and a PD-1 inhibitor for treatment of cancer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        May 13, 2022